Citation Nr: 1043953	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  99-17 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right 
knee disability. 

2.  Entitlement to a rating in excess of 10 percent for a left 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from January 1977 to January 
1981 and from April 1983 to October 1989.  

This case was originally before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 1998 rating 
decision by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Buffalo, New York, (hereinafter RO).   The 
claims on appeal were denied by a September 2004 Board decision, 
and the Veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an October 2005 
Order, the Court granted a joint motion filed by both parties, 
vacated that portion of the September 2004 decision which had 
denied the claims on appeal, and remanded these issues to the 
Board for further evidentiary development and review.  In June 
2006, April 2008, and March 2010, the Board remanded the appeal 
for further evidentiary and procedural development consistent 
with that described in the joint motion for remand.  That 
development has been accomplished, and the case is now ready for 
appellate review. 

In April 2004, a hearing was held before the Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).

In her October 2010 presentation to the Board, the 
Veteran's representative raised the issue of entitlement 
to a total disability rating for compensation based on 
individual unemployability, and this issue is referred to 
the RO for appropriate consideration.  


FINDING OF FACT

The medical evidence does not demonstrate recurrent subluxation 
or instability of either knee or that flexion is limited to 30 
degrees or extension to 15 degrees in either knee.   



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a right 
knee disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, DCs 5257, 5260, 5261 (2010).

2.  The criteria for a rating in excess of 10 percent for a left 
knee disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, DCs 5257, 5260, 5261 (2010).
  

REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in May 2008 that informed the 
appellant of the information and evidence necessary to prevail in 
his claims.  This letter was substantially compliant with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), to include 
providing the appellant with the relevant rating criteria.  

As for the duty to assist, the service treatment reports and VA 
clinical reports have been obtained, and the Veteran was afforded 
the VA examination of the knees requested by Board remand that 
was completed in May 2010 that contains sufficient information to 
determine the appropriate ratings to be assigned for the service 
connected knee disabilities.  There being no indication that 
there are additional records that need to be obtained that would 
assist in the adjudication of the claims, the duty to assist has 
been fulfilled.  


II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  

Degenerative arthritis established by X-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
DC 5003.  

Under Diagnostic Code 5260, a 10 percent rating is warranted for 
knee flexion limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 20 percent rating under Diagnostic Code 
5260 requires flexion to be limited to 30 degrees, and a 30 
percent evaluation is warranted when flexion is limited to 15 
degrees.  Id.  A 10 percent rating is warranted for limitation of 
extension to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  A 20 percent rating requires extension to be limited to 15 
degrees, and a 30 percent evaluation is warranted when extension 
is limited to 20 degrees.  Id.  The normal range of motion of the 
knee is from 140 degrees flexion to 0 degrees extension.  38 
C.F.R. § 4.71, Plate II (2008).  In the event of a disability 
manifesting both limitation of flexion and limitation of 
extension, VA is to provide separate ratings under Diagnostic 
Codes 5260 and 5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 
(2004).

Slight recurrent subluxation or lateral instability of a knee 
warrants a 10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  A 20 percent rating requires moderate recurrent 
subluxation or lateral instability, and a 30 percent evaluation 
is warranted for severe recurrent subluxation or lateral 
instability.  Id.  The VA General Counsel has issued a precedent 
opinion holding that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 5010-
5003 and 5257, but cautions that any such separate rating must be 
based upon additional disabling symptomatology.  VAOPGCPREC 23-
97; 62 Fed. Reg. 63604 (1997).  

The pertinent history reflects treatment for knee pain during 
service, and the first VA examination conducted after service 
completed in October 1981 resulted in a diagnosis of degenerative 
arthritis in each knee and showed a full range of motion.  
Thereafter, service connection for degenerative arthritis of both 
knees was granted by a December 1981 rating decision and a 
noncompensable rating was assigned.  Following a December 1989 VA 
examination that showed more laxity in the left knee than the 
right, a March 1990 rating decision assigned a 10 percent rating 
for the left knee under DC 5257.  A separate noncompensable 
rating was assigned for the right knee under DC 5003.  Following 
a July 1998 VA examination that showed weakness, stiffness, 
instability and locking, especially in the right knee, an October 
1998 rating decision increased the rating for the right knee to 
10 percent under DCs 5010-5257.  The 10 percent rating for the 
left knee was continued under DC 5010-5257, and the separate 10 
percent ratings for each knee have been continued until the 
present time.  

Additional evidence includes reports from October 2002 and August 
2003 VA examinations that showed flexion in each knee to 105 
degrees and strong ligaments.  Reports from a December 2006 VA 
examination of the knees showed strong ligaments and no 
limitation of motion and an impression of mild degenerative 
arthritis in both knees. 

Applying the relevant criteria to the service connected bilateral 
knee disability to the specific findings relevant to these 
criteria at the most recent VA examination completed in May 2010, 
motion in either knee does not equate with the loss of flexion or 
extension to warrant a rating in excess of 10 percent under DCs 
5260 or 5261.  In this regard, a rating in excess of 10 percent 
for loss of flexion under DC 5260 would require flexion to be 
limited to 30 degrees; in the instant case, flexion was to 150 
degrees in each knee at the April 2010 VA examination.  In 
addition, VA examinations have shown flexion to have been at 
worst to 105 degrees in October 2002 and August 2003.  A rating 
in excess of 10 percent for loss of extension under DC 5261 would 
require extension to be limited to 15 degrees.  Thus, as 
extension was full in both knees at the most recent examination 
completed in May 2010, increased compensation would not be 
warranted under DC 5261.  

Additionally, as the description of the Veteran's symptoms at the 
May 2010 VA examination specifically noted no instability or 
episodes of dislocation or subluxation, entitlement to an 
increased rating  would not be warranted under Diagnostic Code 
5257.  See VAOPGCPREC 23-97.  Moreover, as there was no 
additional limitation of motion or other functional limitation 
noted with repetitive motion at the most recent VA examination, 
increased compensation is not warranted under the provisions of 
38 C.F.R. § 4.40 or 4.45 or the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Accordingly, a schedular rating in excess 
of 10 percent for the Veteran's service-connected right or left 
knee disability is not warranted.

With respect to the concerns of the joint motion granted by the 
Court with inadequacies in the VA examination provided in October 
2002, the VA examination completed in May 2010 was documented to 
have been preceded by a review of the claims file and included an 
X-ray of the knees that showed minimal to mild degenerative 
changes, osteophytosis at the patellofemoral compartments, and 
small suprapatellar knee effusion.  In addition, the May 2010 VA 
examination included consideration of the provisions of DeLuca 
and the degree of functional loss, to include due to pain.  In 
this regard, the examiner found that repetitive motion did result 
in pain but, as indicated above, no additional limitations after 
repetitive motion.  The disability was also said by the examiner 
to include pain which, along with decreased mobility, weakness 
and fatigue, to prevent such activities as exercise, recreation, 
and traveling.  It was also concluded by the examiner that the 
Veteran's knee disability limited his ability to work in his 
usual occupation as a truck driver due to difficulty with 
engaging the clutch.  

As for the concerns raised by the Veteran's representative in his 
February 2010 presentation to the Board with regard to the 
examiner giving proper consideration to "cracking" and 
"locking" in the knee, the most recent VA examination reports 
specifically noted the occurrence of crepitus and grinding as 
well as locking episodes that occur one to three times per month, 
and there is nothing in the reports from the examination to 
suggest that these symptoms were not considered in determining 
the degree of functional impairment resulting from the Veteran's 
knee disability. 

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  See 
Barringer v. Peak, 22 Vet App 242 (2008).  In this case, the 
service connected symptomatology identified in each knee is 
contemplated by relevant criteria codified at the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (Ratings Schedule), and the 
Board finds no evidence of an exceptional disability picture not 
contemplated by the Ratings Schedule  which would warrant 
referral of this decision for extraschedular consideration.   

The Board has carefully the assertions by the Veteran, to include 
in sworn testimony to the undersigned at the April 2004 hearing, 
that his service connected knee disabilities are so severe as to 
warrant increased ratings, but finds the probative weight of 
these assertions to be overcome by the more objective clinical 
evidence set forth above.  Finally, in reaching the above 
decisions, the Board considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
Veteran's claims for an increased ratings for his service 
connected knee disabilities, the doctrine is not for application.  
Gilbert, supra.  
ORDER


Entitlement to a rating in excess of 10 percent for a right knee 
disability is denied. 

Entitlement to a rating in excess of 10 percent for a left knee 
disability is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


